311 F.2d 185
Joseph John CUFF, Appellant,v.UNITED STATES of America, Appellee.
No. 19610.
United States Court of Appeals Fifth Circuit.
December 11, 1962.

Joseph John Cuff, appellant, pro se.
Gene S. Palmisano, Asst. U. S. Atty., Louis C. LaCour, U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, CAMERON and JONES, Circuit Judges.
HUTCHESON, Circuit Judge.


1
This appeal is from an order denying a Section 2255 motion. The appellant in his brief charges many and serious infractions of the law, the most important of which are that he was made to plead without the aid and advice of counsel and that a confession was obtained from him under circumstances rendering it inadmissible.


2
As the district judge in his memorandum opinion,1 which the record fully supports, points out, there is nothing of substance in his claims. As to his not having counsel, the defendant was advised of his right to counsel and that one would be appointed for him if he had none, and the defendant deliberately declined to have counsel appointed. He then pleaded guilty and there was no trial. No confession was offered in evidence against him.2


3
The district judge, in his memorandum opinion, note 1, supra, fully and correctly stated what occurred, and it is absolutely clear that the claims of appellant for the relief sought are wholly groundless.

The judgment is

4
Affirmed.



Notes:


1
 United States v. Cuff, 211 F.Supp. 680


2
 Bistram v. United States, 8 Cir., 253 F. 2d 610; Hall v. United States, 8 Cir., 259 F.2d 430; Edwards v. United States, 103 U.S.App.D.C. 152, 256 F.2d 707; Mallory v. United States, 354 U.S. 449, 77 S.Ct. 1356, 1 L.Ed.2d 1479; Newalk v. United States, 5 Cir., 254 F.2d 869